Citation Nr: 1138567	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 1984 rating decision which denied entitlement to service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hip disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.

4.  Entitlement to service connection for low back disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.

5.  Entitlement to service connection for bilateral hip disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.  
The Veteran appeared at a March 2011 Travel Board hearing.  A transcript is of record.    

The issues of entitlement to service connection for bilateral hip disability and low back disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes (under a merits analysis),
are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 1984 rating decision, which denied entitlement to service connection for right knee disability, considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably lead to a different result if such error were corrected.

2.  Service connection for low back disability was denied by a June 1990 rating decision.

3.  While a notice of disagreement was received to initiate an appeal from that determination, the Veteran did not perfect appeal. 

4.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for low back disability has not been received since the June 1990 rating decision.

5.  Service connection for bilateral hip disability was denied by a June 1990 rating decision.

6.  While a notice of disagreement was received to initiate an appeal from that determination, the Veteran did not perfect appeal. 
  
7.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for bilateral hip disability has not been received since the June 1990 rating decision.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision, which denied entitlement to service connection for right knee disability, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2011).

2.  The June 1990 rating decision which denied entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Certain evidence that relates to an unestablished fact necessary to substantiate the claim has been received since the June 1990 denial of service connection for low back disability, and the claim of service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The June 1990 rating decision which denied entitlement to service connection for bilateral hip disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

5.  Certain evidence that relates to an unestablished face necessary to substantiate the claim has been received since the June 1990 denial of service connection for bilateral hip disability, and the claim of service connection for bilateral hip disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id. at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a 'claimant' as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted for this claim.  

Additionally, in light of the favorable decision as it relates to the issues of reopening the Veteran's claims for service connection, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issues will be addressed in a future merits decision on these issues after action is undertaken as directed in the remand section of this decision.

CUE

By rating decision in August 1984, the RO denied service connection for the Veteran's right knee disability since service treatment records did not establish a residual disability at the time of discharge from service, and the Veteran had not shown continuity of treatment for a knee disability into the eight years since discharge from service.  When the Veteran did not initiate an appeal, the aforementioned decision became final.  38 U.S.C.A. § 7105 (West 2002).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection and other matters (such as assignments of effective dates), will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Further, the error must be 'undebatable' and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, non-specific claim of 'error' meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is not mere misinterpretation of facts.  Id.  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. §§ 3.105(a).  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  Damrel v. Brown,6 Vet. App. 242, 245 (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Id.  Second, the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'  Id.  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Id.  

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of clear and unmistakable error.  Russell, 3 Vet. App. at 314.  Clear and unmistakable error either exists undebatably or there is no clear and unmistakable error within the meaning of 38 C.F.R. § 3.105(a).  Id.  In light of this, any argument that § 5107(b) has not been applied is inapplicable to a clear and unmistakable error claim.  Id.

Additionally, a breach of a duty to assist cannot constitute clear and unmistakable error and 'grave procedural error' does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  A clear and unmistakable error claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

Evidence contained in the Veteran's claims file at the time of the August 1984 rating decision consisted of service treatment records and a statement from the Veteran's mother that was received in July 1984.  The RO denied the Veteran's claim.  The RO noted that albeit the Veteran did injure her knee in service, the service treatment records did not establish a residual disability at the time of discharge, and the Veteran had not shown continuity of treatment for her knee in eight years since discharge.  The RO additionally noted that the statement provided by the Veteran's mother is not sufficient to establish continuity of a right knee disability since service.

The RO again denied reopening the claim in April 1990 and June 1990, but eventually granted the claim by rating decision in August 2008.  

At the March 2011 hearing before the Board at the RO, the Veteran testified that CUE was made when the VA did not provide the Veteran a VA examination in 1984.  The representative noted that had a VA examination had been completed at that time, "it's obvious that she would have been service connected for this disability."  

However, the Board notes that there is no way of knowing what such an examination would have yielded in 1984.  Thus, it cannot be concluded that it "would have manifestly changed the outcome."  See Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).  The Court has held that a failure in its duty to assist cannot constitute CUE because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  The Court has noted that the only record that may be reviewed a the CUE analysis is the record that was before the RO at the time of the original decision.  Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir 2002).  Evidence that should have been part of the record, but was not (because of a breach of the duty to assist), may not be considered.  Id.  Thus, the breach of duty to assist cannot constitute CUE.  Id.  
 
Overall, the August 1984 RO rating decision denied service connection for right knee disability was based on the evidence and law as it then existed.  The August 1984 rating decision did not contain CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

New and Material Evidence

The request to reopen the Veteran's claims for low back disability and bilateral hip disability involve underlying claims of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claims for entitlement to service connection for low back and hip disabilities were denied by a rating decision in April 1990.  However, with the receipt of additional evidence in May 1990 and June 1990, the RO readjudicated the claim in June 1990 pursuant to 38 C.F.R. § 3.156(c).  The Veteran's notice of disagreement was received in July 1990.  Although the RO issued a statement of the case in August 1990, the Veteran did not perfect appeal.  Consequently, the June 1990 rating decision became final.
 
The evidence of record at the time of the June 1990 rating decision consisted of the Veteran's service treatment records, 1986 private treatment records from Springfield Physical Therapy showing treatment for her back and a November 1989 private treatment record from Willis G. Watrous, Jr. M.D. revealing that the Veteran "apparently had a period of back pain in the past."  The RO denied the Veteran's claims for service connection since low back and hip problems were not shown in service or within a reasonable time thereafter, and were not show to be the result of a service connected disability.

Additional evidence submitted since the June 1990 rating decision includes testimony offered by the Veteran and her friend (who is a retired Navy hospital corpsman) at a March 2011 hearing before the Board at the RO.  The Veteran and her friend had not previously presented sworn testimony, and certain details of their testimonies are new and relate to how the Veteran's low back disability and hip disability are related to her service-connected right knee disability.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).  The Board notes that this lay testimony is relevant to the issue of nexus.  Overall, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for back disability and hip disability is neither cumulative nor redundant.

Accordingly, as new and material evidence has been received, the Board finds that the claims of entitlement to service connection for back disability and hip disability are reopened.  See 38 U.S.C.A. § 5108.  The Board finds that additional evidentiary development is required prior to a de novo adjudication of the claims of entitlement to service connection for back disability and hip disability.


ORDER

The August 1984 rating decision which denied service connection for right knee disability did not include clear and unmistakable error.  New and material evidence has been received to reopen a claim of entitlement to service connection for low back disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hip disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.
REMAND

The Veteran asserts that she injured her back and hips due to the instability of her right knee and subsequent falls due to her right knee.   

The Board acknowledges that the Veteran was afforded a VA examination in May 2008.  However, there were no opinions regarding aggravation of the Veteran's low back disability and hip disability.

Moreover, at the March 2011 hearing before the Board at the RO, the Veteran testified that she was seen by Dr. C. Scott Salmons for her back two weeks prior, which would date the visit to March 2011.  Associated with the Veteran's claims file from Dr. Salmons' office are treatment records only from 1993 to 2008.  The RO should obtain updated treatment records before the Board can proceed with appellate review.
 
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain updated private treatment records from Dr. Salmons.  The Board is particularly interested in private treatment records dated in 2011. 

2.  After completion of the above, the Veteran should be afforded another appropriate VA examination to determine the nature, extent and etiology of any current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current low back disability is proximately due to or caused by the Veteran's service-connected status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that current low back disability has been aggravated by the Veteran's service-connected status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes?

A rationale should be provided.  

3.  The Veteran should be afforded another appropriate VA examination to determine the nature, extent and etiology of any current hip disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hip disability is proximately due to or caused by the Veteran's service-connected status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that current hip disability has been aggravated by the Veteran's service-connected status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes?

A rationale should be provided.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issues of entitlement to service connection for low back disability and bilateral hip disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes (under a merits analysis).  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


